Citation Nr: 1202192	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-18 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation at a level higher than the (m) rate based on the need for regular aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1954 to February 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a June 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently in receipt of special monthly compensation at the (m) rate pursuant to 38 C.F.R. § 3.350(c), based on blindness in both eyes having only light perception.  He asserts entitlement to a higher level of special monthly compensation.

Pertinent to the instant case, the Veteran has filed an informal claim of service connection for a depressive disorder as secondary to his service-connected bilateral macular degeneration.  Blindness in both eyes rated under 38 U.S.C.A. § 1114(m), when accompanied by an additional independent disability ratable at 50 percent or more warrants entitlement to the next higher intermediate or statutory rate of special monthly compensation, but not above the (o) rate.  See 38 C.F.R. § 3.350(f)(2)(vii)(C) (2011).  However, the issue of entitlement to service connection for a depressive disorder has not yet been adjudicated by the RO in the first instance.  As such, this issue is not before the Board and must be adjudicated by the RO.  See Godfrey v. Brown, 7 Vet. App. 398 (1995). 

Finally, the Veteran's claim for a higher level of special monthly compensation is impacted by the outcome of his claim for entitlement to service connection for a depressive disorder and therefore, is inextricably intertwined with the service connection claim.  The United States Court of Appeals for Vetearns Claims (Court) has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180   (1991).  As the claim for a higher level of special monthly compensation is "inextricably intertwined" with the service connection claim, it must be remanded to the AOJ in accordance with the holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of entitlement to service connection for a depressive disorder, to include as secondary to service-connected bilateral macular degeneration.  All appropriate procedures should then be followed.  The Veteran should be advised that, if he wishes to initiate an appeal of this issue, he must file a timely notice of disagreement following the issuance of a rating decision. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to a higher level of special monthly compensation based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


